                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION

PAMELA    VICKARYOUS,       an
individual,

          Plaintiff,

v.                               Case No:   2:18-cv-315-FtM-99MRM

THE SCHOOL BOARD OF COLLIER
COUNTY,     a     political
subdivision of the State of
Florida,

          Defendant.


                          OPINION AND ORDER

     This matter comes before the Court on Plaintiff’s Verified

Motion for Temporary Reinstatement Under F.S. § 112.3187(9)(f)

(Doc. #15) filed on November 13, 2018.      Defendant filed a Response

in Opposition (Doc. #21) on January 7, 2019, and plaintiff filed

a Reply (Doc. #26).     For the reasons set forth below, the Motion

is granted.

                                  I.

     This is a First Amendment and Florida whistleblower case

brought by Pamela Vickaryous, who was once employed by defendant

as a principal at Manatee Middle School.       Plaintiff alleges that

she was terminated in retaliation for engaging in statutorily-

protected activity.     Vickaryous’ claims arise out of complaints

that she made to defendant, prior to which she alleges she had a
long track record of success at the school.                   Pertinent here,

plaintiff claims that she is entitled to temporary reinstatement

pending trial, pursuant to Fla. Stat. § 112.3187(9)(f), as part of

her remedies under Florida’s Whistleblower Act (FWA).

                                         II.

     The FWA prohibits an employer from taking a retaliatory action

against   an     employee   “who    reports      to   an   appropriate    agency

violations of law on the part of a public employer ... that create

a substantial and specific danger to the public’s health, safety,

or   welfare.”       Fla.   Stat.    §    112.3187(2).        In    analyzing   a

retaliation claim under the FWA, Florida courts use the Title VII

burden-shifting method of proof.               Sierminski v. Transouth Fin.

Corp., 216 F.3d 945, 950 (11th Cir. 2000).                    To establish a

violation of the FWA, an employee must show that: (1) she engaged

in a statutorily protected activity; (2) she suffered an adverse

employment action; and (3) there existed a causal connection

between the two events.       See Fla. Dept. of Children and Families

v. Shapiro, 68 So. 3d 298 (Fla. 4th DCA 2011).                     The FWA is a

remedial statute that should be liberally construed “in favor of

granting access to protection from retaliatory actions.”                 Igwe v.

City of Miami, 208 So. 3d 150, 155 (Fla. 3d DCA 2016).

     Section 112.3187(9)(f) of the FWA provides:

     Temporary reinstatement to the employee’s former
     position or to an equivalent position, pending the final
     outcome on the complaint, if an employee complains of



                                     - 2 -
     being discharged in retaliation for a protected
     disclosure and if a court of competent jurisdiction or
     the Florida Commission on Human Relations, as applicable
     under s. 112.31895, determines that the disclosure was
     not made in bad faith or for a wrongful purpose or
     occurred after an agency’s initiation of a personnel
     action against the employee which includes documentation
     of the employee’s violation of a disciplinary standard
     or performance deficiency.     This paragraph does not
     apply to an employee of a municipality. 1

Temporary reinstatement is required if a complainant demonstrates

the following:   “1)   prior   to    termination    the   employee   made   a

disclosure   protected   by    the    statute;     2)   the   employee   was

discharged; and 3) the disclosure was not made in bad faith or for

a wrongful purpose, and did not occur after an agency’s personnel

action against the employee.”         State, Dep’t of Transp. v. Fla.

Comm’n on Human Relations, 842 So. 2d 253, 255 (Fla. 1st DCA 2003).

     Defendant attacks plaintiff’s satisfaction of the first two

prongs and argues that there is no reasonable basis to infer that

plaintiff’s termination was because of her whistleblowing.               The

Court will address each of these arguments in turn.

  A. Whether Plaintiff Made a “Protected Disclosure”

     To qualify as a “protected disclosure” a complaint must meet

several statutory requirements.         Fla. Stat. § 112.3187(5)-(7).

Defendant argues that one of these requirements - that the nature


     1 The Court requested supplemental briefing from the parties
on whether defendant qualified as a “municipality” under the
statute, and both parties responded that defendant is not a
municipality. (Docs. ##25, 26.) For purposes of this Motion, the
Court accepts that the School Board is not a municipality.



                                    - 3 -
of the information disclosed by Vickaryous be protected – is not

satisfied.    Fla. Stat. § 112.3187(5).

     To   succeed   on   her   Motion   for   Temporary   Reinstatement,

Vickaryous must show that she made a substantively protected

disclosure.    Fla. Stat. § 112.3187(9)(f).         Under the statute,

disclosure is only protected if it includes:

     (a) Any violation or suspected violation of any federal,
     state, or local law, rule, or regulation committed by an
     employee or agent of an agency or independent contractor
     which creates and presents a substantial and specific
     danger to the public’s health, safety, or welfare.

     (b) Any act or suspected act of gross mismanagement,
     malfeasance, misfeasance, 2 gross waste of public funds,
     suspected or actual Medicaid fraud or abuse, or gross
     neglect of duty committed by an employee or agent of an
     agency or independent contractor.

Fla. Stat. § 112.3187(5)(a)-(b).        A complaint is protected if the

complainant demonstrates a “good faith, reasonable belief that the

employer engaged in unlawful employment practices.        It is critical

to emphasize that a plaintiff’s burden has both a subjective and




     2 Neither malfeasance nor misfeasance is defined in the FWA,
but Florida courts have construed malfeasance to mean “the doing
of an act which a person ought not do at all” and misfeasance to
mean “the improper doing of an act which a person might lawfully
do.” Rosa v. Dep’t of Children & Families, 915 So. 2d 210, 212
(Fla. 1st DCA 2005) (citing Irven v. Dep’t of Health & Human
Servs., 790 So. 2d 403, 405 (Fla. 2001)). Gross mismanagement is
defined in the statute as “a continuous pattern of managerial
abuses, wrongful or arbitrary and capricious actions, or
fraudulent or criminal conduct which may have a substantial
economic impact.” Fla. Stat. § 112.3187(3)(e).



                                  - 4 -
objective component.”            Little v. United Technologies, Carrier

Transicold Div., 103 F.3d 956, 960 (11th Cir. 1997).

     On or about December 15, 2017, plaintiff learned from a parent

that a school bus driver had been trying to initiate a sexual

relationship with one of plaintiff’s eleven-year old female middle

school   students    and    that     the    bus    driver     had     been    sending

inappropriate     text   messages     to    the    girl.      (Doc.    #1,     ¶   36.)

Plaintiff   immediately         contacted   the     Collier    County     Sheriff’s

Office (CCSO) and reported what she had learned, in addition to

reporting   the   same     in    writing    to    defendant’s       administration.

(Id., ¶ 37; Doc. #15-4, CCSO incident report.)                At CCSO’s request,

Vickaryous participated in their investigation.                       (Id., ¶ 38.)

Plaintiff alleges that defendant was “displeased that Vickaryous

opted to exercise her free speech rights by contacting CCSO rather

than keeping the matter ‘in house.’”                 (Id., ¶ 40.)            Plaintiff

alleges that she was terminated four months later after defendant

conducted an investigation into her conduct.

     Defendant argues that because plaintiff was merely fulfilling

her duties as a principal when making the report, the disclosure

is not afforded protection under the FWA.              Yet Florida courts have

held the opposite.       In Igwe v. City of Miami, the City of Miami

similarly argued that the FWA does not protect those who make

disclosures as part of their job description.                 208 So. 3d at 155.

The court disagreed for several reasons, noting that one of the



                                      - 5 -
FWA’s purposes is to prevent employers from taking retaliatory

action against “any person”, which “clearly encompasses those who

make disclosures because it is their job to do so, and those who

make disclosures even though they have no employment obligation to

do so.”     Id.     The court also noted that the FWA is a remedial

statute    that    should   be   liberally      construed.       Id.     See     also

Rustowicz v. North Broward Hosp. Dist., 174 So. 3d 414 (Fla. 4th

DCA 2015).        Thus, defendant’s argument that plaintiff’s reports

should not be afforded protection under the FWA because such

reports were within her job duties does not carry the day.

     Defendant       otherwise    does    not     take   issue    with     whether

plaintiff has satisfied the substantive provisions of the statute

with respect to the bus driver incident, and the Court finds that

plaintiff has at least made an initial showing that she made a

disclosure substantively protected under the FWA. 3                Specifically,

plaintiff    disclosed      information      that   concerned      a    “suspected

violation of any federal, state, or local law, rule, or regulation

[the criminal sexual offenses] committed by an employee or agent

of an agency or independent contractor [the bus driver] which

creates and presents a substantial and specific danger to the

public’s    [minor     public    school   children]      health,       safety,    or


     3 The Court’s findings in this Opinion and Order are only for
purposes of temporary reinstatement, and the Court makes no
determination at this time as to whether plaintiff has proven her
whistleblower claim.



                                     - 6 -
welfare.”   4   Fla. Stat. § 112.3187(5)(b).     There is no evidence

that plaintiff made the disclosures in bad faith or for a wrongful

purpose that would preclude temporary reinstatement.       Fla. Stat.

§ 112.3187(9)(f).

  B. Whether Plaintiff was Discharged Within the Meaning of the
     FWA

     Defendant next argues that plaintiff is not entitled to

reinstatement because she was not “discharged”.          Instead, her

annual contract (Doc. #21-2) simply expired on June 30, 2018, and

defendant elected not to renew it in April 2018 (Doc. #15-8).

Defendant points out that the school year was over, so plaintiff’s

contract could end by its express terms.       Plaintiff responds that

although defendant called it non-renewal, it was anything but and

was motivated by defendant’s desire to retaliate against her.

     In support of its argument, defendant relies on Pritz v. Sch.

Bd. of Hernando Cnty., --- So. 3d ---, 2018 WL 625440 (Fla. 5th

DCA Nov. 30, 2018).     However, in Pritz, at the end of the school

year the superintendent notified plaintiff that he could remain in



     4 The second incident that defendant alleges would not qualify
as a protected disclosure is plaintiff’s complaints regarding
defendant’s failure to assign a full-time youth relations deputy
to Manatee Middle School.      Plaintiff argues that defendant’s
conduct in this regard qualifies as “gross neglect of duty” by
defendant under Fla. Stat. § 112.3187(5)(b). Because the Court
has determined that plaintiff has made an initial showing that she
made a disclosure substantively protected under the FWA with the
bus driver incident, the Court need not consider the second
incident.



                                - 7 -
his position, but at a substantially reduced salary.      Id. at * 1.

Pritz declined to agree to the salary reduction, and after doing

so the superintendent notified him that he would not be recommended

for reappointment within the school district for the following

school year.     Id.   The court found on those facts that Pritz had

failed to show that he had been “discharged” – a requirement to

obtain temporary reinstatement under section 112.3187(9)(f).     Id.

at *2.   The Pritz case is not analogous to this case because here

Vickaryous was not offered a salary reduction, demoted, or even

offered another position with the school district.

     Here, Vickaryous’ temporary reinstatement depends on whether

the undefined term “discharged”, as used in subsection (9)(f),

includes the nonrenewal of her contract in retaliation for a

protected disclosure.     The Court finds that it does.   There is no

doubt that plaintiff was involuntarily separated from employment.

Plaintiff alleges that her contract was not renewed on April 17,

2018 (Doc. #15-8), shortly after she had engaged in statutorily-

protected activity.      Plaintiff further alleges that at no time

prior to engaging in statutorily protected conduct did defendant

ever inform her that there were any allegations of wrongdoing

against her.

  C. Causation

     Finally, defendant argues that the decision not to renew

plaintiff’s contract fails to establish causation for two reasons.



                                 - 8 -
First, the non-renewal decision was too remote in time to be

attributable      to    retaliation.       And    second,   the   decision   “was

predicated upon grounds other than, and would have been taken

absent”     her    so-called      whistleblowing,       citing    Fla.   Stat.   §

112.3187(10).

     The    causal      link    element   under   the   burden-shifting      proof

standards    for       retaliatory   discharge      under   the    FWA   requires

plaintiff to prove the protected activity and discharge were not

wholly unrelated.          Florida Dept. of Children and Families v.

Shapiro, 68 So. 3d 298, 306 (Fla. 4th DCA 2011) (quoting Brungart

v. BellSouth Telecomms, Inc., 231 F.3d 791, 799 (11th Cir. 2000)).

“Close temporal proximity between the protected activity and the

adverse employment action can show that the two events were not

wholly unrelated.”             Id. (citation omitted).           “If there is a

substantial delay between the two events, the plaintiff must

present other evidence tending to show causation.”                 Id. (citation

omitted).     Causation may be proved by direct or circumstantial

evidence.    Rustowicz, 174 So. 3d at 425.

     Defendant’s second argument raises an affirmative defense

provided for in the statute at Fla. Stat. § 112.3187(10), which

states that “[i]t shall be an affirmative defense to any action

brought pursuant to this section that the adverse action was

predicated upon grounds other than, and would have been taken




                                       - 9 -
absent, the employee’s or person’s exercise of rights protected by

this statute.”

     The Court notes that at this stage it need not determine

whether plaintiff can make a prima facie case of retaliation under

the FWA, nor whether defendant will succeed on its affirmative

defenses.      Plaintiff has at least stated a prima facie case at

this stage (to which defendant has answered) (Doc. #12) and has

plausibly alleged that defendant decided not to renew her contract

because   of   her   statutorily-protected      disclosures. 5     Defendant

cites    no   authority   for   the    proposition   that   the   Court   must

determine whether the plaintiff has established causation before

she may be entitled to temporary reinstatement under the FWA. 6


     5 Notably, Florida Courts have held that the requirements of
the rule governing the issuance of injunctions do not apply to a
school board employee’s motion for temporary reinstatement
following nonrenewal of her position in a suit under the FWA.
Marchetti v. School Bd. of Broward Cnty., 117 So. 3d 811 (Fla. 4th
DCA 2013).   In Marchetti, the court noted that “to require the
elevated level of proof necessary for injunctive relief would
undermine the purpose of temporary reinstatement, which is to keep
a whistleblower on the job during the pendency of the lawsuit
unless the statutory requirements for termination are met.” Id.
at 813.
     6 One final point bears noting. In outlining the timeline in
support of its causation argument, defendant summarily states that
the alleged bus driver incident occurred two days after the School
Board’s initiation of a personnel action against plaintiff. (Doc.
#21, p. 10.)   However, defendant does not argue that this fact
would preclude plaintiff from seeking temporary reinstatement
under the plain language of subsection (9)(f), which states that
temporary reinstatement is not appropriate if the disclosure was
made “after an agency’s initiation of a personnel action against
the employee which includes documentation of the employee’s
violation of a disciplinary standard or performance deficiency.”


                                      - 10 -
Although defendant will present a defense that the reason for the

nonrenewal was because of plaintiff’s deficient performance, the

motivation for nonrenewal is still a disputed issue in the case

that the Court need not resolve for temporary reinstatement.

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     1.   Plaintiff’s Verified Motion for Temporary Reinstatement

Under F.S. § 112.3187(9)(f) (Doc. #15) is GRANTED.

     2.   Pursuant to Fla. Stat. § 112.3187(9)(f), defendant is

ordered to temporarily reinstate plaintiff to her former position

or to an equivalent position, pending the final outcome of this

case.

     DONE and ORDERED at Fort Myers, Florida, this __27th__ day of

February, 2019.




Copies:
Counsel of Record




In any event, it is unclear from the evidence before the Court if
and when defendant took any action(s) against plaintiff that would
fit within the statutory exclusion to temporary reinstatement.
See Doc. #21-1, Affidavit of Valerie Wenrich, Defendant’s
Executive Director of Human Resources, ¶¶ 7, 12.



                             - 11 -
